Citation Nr: 0323802	
Decision Date: 09/12/03    Archive Date: 09/23/03

DOCKET NO.  99-14 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for residuals of a left 
shoulder injury.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Des 
Moines, Iowa (the RO).  

Procedural history

The veteran served on active duty from August 1942 to 
December 1945.  

In December 1998, the RO received the veteran's claim of 
entitlement to service connection for residuals of a shoulder 
injury.  In an April 1999 rating decision, the RO denied the 
claim.  The veteran disagreed with the April 1999 rating 
decision and initiated this appeal.  The appeal was perfected 
with the timely submission of the veteran's substantive 
appeal (VA Form 9) in July 1999.  

In January 2003, the Board remanded this case for the 
scheduling of a videoconference hearing which had been 
requested by the veteran.  The veteran testified at a 
videoconference hearing which was chaired by the undersigned 
Veterans law Judge in April 2003, and accepted such hearing 
in lieu of an in-person hearing.  See 38 C.F.R. § 20.700(e) 
(2002).  A transcript of the hearing is associated with the 
claims file.

Issue not on appeal

In September 2002, the veteran filed a VA Form 21-4138, 
claiming entitlement to service connection for a left arm 
disorder as secondary to his left shoulder disorder.  The RO 
combined that issue with the issue on appeal in an October 
2002 supplemental statement of the case.  However, it does 
not appear that the RO has ever adjudicated the issue of 
entitlement to a left arm disorder as secondary to the left 
shoulder disorder.  Accordingly, the Board has no 
jurisdiction to consider that issue, and it is referred to 
the RO for appropriate action.  The Board observes in passing 
that unless and until service connection is granted for the 
left shoulder disorder, nay secondary service connection 
claim would be fruitless.

REMAND

The veteran contends that his shoulder was injured in June 
1943 when he was thrown from the back of a truck near 
Brisbane, Australia.  He stated that another serviceman 
riding with him was killed in the accident.  Deck logs from 
the veteran's ship show that the serviceman identified by the 
veteran was indeed killed on June 13, 1943 in an overturned 
truck in a suburb of Brisbane.  In addition, the veteran's 
service personnel records show that he was hospitalized on 
June 13, 1943 in Brisbane Australia.  However, the reason for 
his hospitalization was not given.  

The medical evidence of record establishes that the veteran 
has a current left shoulder injury, identified as a 
degenerative tear of the rotator cuff with evidence of 
arthritis.  The evidence also establishes that the veteran 
was hospitalized in service for an unknown condition, which 
he contends was a shoulder injury.  There is no evidence that 
such is not the case.  Under these circumstances, a medical 
examination is needed to determine to the extent possible 
whether the veteran's current shoulder disorder is consistent 
with a 60-year-old traumatic injury, or whether it is of more 
recent origin.  See Charles v. Principi, 16 Vet. App. 370 
(2002).

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  The veteran should be afforded a VA 
joints examination to determine the 
nature and approximate date of onset of 
any current left shoulder disorder.  The 
examiner is asked to review the veteran's 
records in conjunction with the 
examination, and to state his opinion, 
within the bounds of medical certainty, 
as to whether it is as at least as likely 
as not that any current shoulder disorder 
had its onset approximately 60 years ago 
in the traumatic injury described by the 
veteran.  
2.  When the above development has been 
completed, VBA should readjudicate the 
claim.  If the claim remains denied, VBA 
should provide the veteran with a 
supplemental statement of the case.  The 
case should then be returned to the Board 
for further consideration, if otherwise 
in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs 
expeditious handling of all cases that have been remanded by 
the Board.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




